DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, Species 1 and Species A directed to claims 1-4, 6-11, 13-14, and 21-26 in the reply filed on 24 October 2022 is acknowledged.
Claims 5, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 23 February 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 23-24 provide for using two devices from claim 1 (or claim 4), but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 23-24 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-14, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said dome or dome-like electrode overlying a protrusion active region in said dome or dome-like protrusion” in lines 4-5. It’s not clear if “said dome or dome-like electrode” is referencing one dome or dome-like electrode, and if so it’s not clear which dome or dome-like electrode or if the recitation is referencing each of the dome or dome-like electrodes. Furthermore, it’s not clear which of the dome or dome-like protrusions is being referenced by the recitation “said dome or dome-like protrusion”. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Likewise, line 10 of claim 1 recites “said protrusion active region”, but it’s not clear which of the protrusion active regions is being referenced in this recitation “said protrusion active region”. Claim 1 makes further recitations of “said dome or dome-like electrode” and “said protrusion active region” where it’s not clear which of the dome or dome-like electrodes or which of the protrusion active regions is being referenced. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-3, 23, and 25 depend from claim 1 and are also rendered indefinite by their dependence from indefinite claim 1.

Claim 4 recites “said electrode overlying an active region in the dome or dome-like protrusion” in line 4. It’s not clear if “said electrode” is referencing one dome or dome-like electrode, and if so it’s not clear which dome or dome-like electrode or if the recitation is referencing each of the dome or dome-like electrodes. Furthermore, it’s not clear which of the dome or dome-like protrusions is being referenced by the recitation “the dome or dome-like protrusion”. As such, the scope of claim 4 cannot be determined and is rendered indefinite.
Likewise, line 10 of claim 4 recites “said protrusion active region”, but it’s not clear which of the protrusion active regions is being referenced in this recitation “said protrusion active region”. Claim 4 makes further recitations of “said dome or dome-like electrode”, “said centered nanoelement”, and “said protrusion active region” where it’s not clear which of the dome or dome-like electrodes, or which of the nanoelements, or which of the protrusion active regions is being referenced. As such, the scope of claim 4 cannot be determined and is rendered indefinite.
Claims 6-11, 13-14, 21-22, 24, and 26 depend from claim 4 and are also rendered indefinite by their dependence from indefinite claim 4.

Claim 6 recites “said nanoelement” and “the dome or dome-like active region” but it’s unclear which nanoelement and which dome or dome-like active region are being referenced in claim 6, as claim 4 from which claim 6 depends defines multiple nanoelements and multiple dome or dome-like active regions. As such, the scope of claim 6 cannot be determined and is rendered indefinite.

Claim 11 recites “said nanoelement” but it’s unclear which nanoelement is being referenced in claim 11, as claim 4 from which claim 11 depends defines multiple nanoelements. As such, the scope of claim 11 cannot be determined and is rendered indefinite.

Claim 13 recites “the nanoelement” but it’s unclear which nanoelement is being referenced in claim 13, as claim 4 from which claim 13 depends defines multiple nanoelements. As such, the scope of claim 13 cannot be determined and is rendered indefinite.

Claim 14 recites “spacing L equal to or greater than D” but claim 14 does not define what D represents and as such the scope of claim 14 cannot be determined and is rendered indefinite.

Claim 21 recites “the nanoelement” but it’s unclear which nanoelement is being referenced in claim 21, as claim 4 from which claim 21 depends defines multiple nanoelements. As such, the scope of claim 21 cannot be determined and is rendered indefinite.

Claim 22 recites “said nanoelement” but it’s unclear which nanoelement is being referenced in claim 22, as claim 4 from which claim 22 depends defines multiple nanoelements. As such, the scope of claim 22 cannot be determined and is rendered indefinite.

Claim 23 recites “Using two devices from Claim 1 to obtain an overall, enhanced absorptance performance by spatially averaging the two selected absorptances”, but claim 23 is rendered indefinite as it lacks antecedent basis for the recitation “the two selected absorptances” as these absorbances were not previously defined and it’s not clear what absorptances are being referenced in claim 23. As such, the scope of claim 23 cannot be determined and is rendered indefinite.


Claim 24 recites “Using two devices from Claim 4 to obtain an overall, enhanced absorptance performance by spatially averaging the two selected absorptances”, but claim 24 is rendered indefinite as it lacks antecedent basis for the recitation “the two selected absorptances” as these absorbances were not previously defined and it’s not clear what absorptances are being referenced in claim 24. As such, the scope of claim 24 cannot be determined and is rendered indefinite.

Claim 25 recites “spacing L equal to or greater than D” but claim 25 does not define what D represents and as such the scope of claim 25 cannot be determined and is rendered indefinite.

Claim 26 recites “said nanoelement is in the dome or dome-like active region” but it’s unclear which nanoelement and which dome or dome-like active region are being referenced in claim 26, as claim 4 from which claim 26 depends defines multiple nanoelements and multiple dome or dome-like active regions. As such, the scope of claim 26 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 11, 13-14, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fonash’663 (US 2013/0192663).

Regarding claim 1 Fonash’663 discloses a photovoltaic or light detecting device comprising:
dome or dome-like protrusions facing an incoming impinging light, each of said dome or dome-like protrusions having a dome or dome-like electrode ([0021] Fig. 2A see: domes with TCO electrode facing incident light); 
said dome or dome-like electrode overlying a protrusion active region in said dome or dome-like protrusion ([0021] Fig. 2A see: TCO electrode overlies a protruding region of photonic absorber 17 in the domes); 
said dome or dome-like protrusions positioned on a planar active region and arranged in a repetitive array ([0021] Fig. 2A see: domes arranged in an array of unit cells 10 and positioned on a planar portion of photonic absorber 17 having a thickness t); 
a counter electrode behind said planar active region and opposing the incoming impinging light ([0021] Fig. 2A see: metal layer 16 serving as a counter electrode); 
said protrusion active region and said planar active region constituting the device active region and positioned between said dome or dome-like electrode and said counter electrode ([0021] Fig. 2A see: the domes and planar portion are both part of photonic absorber 17 and positioned between the TCO and metal layer 16); 
wherein said protrusion active region and said planar active region comprise at least one absorber material and at least one junction forming material at an electrode interface or in a bulk volume of said device active region ([0020]-[0021] Fig. 2A see: photonic absorber 17 comprises an absorber material such as i a-Si forming junctions with p+ doped layer 18 and n+ doped layer 20); 
wherein said device active region has at least one selective contact or Ohmic contact forming material at the electrode interface to enable carrier collection ([0021] Fig. 2A see: spacer 24 functioning as a electron blocking/hole transport layer and spacer 22 functioning as a hole blocking/electron transport layer). 
The claim 1 recitation “said dome or dome-like protrusion and said planar active region controlling the positioning of the incoming light and therefore the positioning of photogeneration concentration and carrier collection regions in said device” is directed to an intended use of the claimed device. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Fonash’663 discloses the device including said dome or dome-like protrusion and said planar active region forms undulations for light trapping and light collection enhancement ([0007]-[0008], [0021]) and thus function to control the positioning of incoming light and therefore the positioning of photogeneration concentration and carrier collection regions in said device.

Regarding claim 2 Fonash’663 discloses the device of Claim 1 further comprising an interface between said protrusion active region electrode and said protrusion active region having at least one of a junction, a selective contact or an Ohmic contact ([0021] Fig. 2A see: spacer 24 functioning as an electron blocking/hole transport layer).  

Regarding claim 3 Fonash’663 discloses the device of Claim 1 further comprising an interface between said counter electrode and said planar active region having at least one of a junction, a selective contact or an Ohmic contact ([0021] Fig. 2A see: spacer 22 functioning as a hole blocking/electron transport layer).  

Regarding claim 4 Fonash’663 discloses a solar cell or light detecting device comprising: 
dome or dome-like protrusions facing an incoming impinging light, each dome or dome- like protrusion being centered on a nanoelement positioned on and extending from a back layer ([0021] Fig. 2A see: domes facing incoming light are centered on nano-elements 12 which extend from metal 16/substrate 14), each of said dome or dome-like protrusions having a dome or dome-like electrode ([0021] Fig. 2A see: domes with TCO electrode facing incident light); 
said electrode overlying an active region in the dome or dome-like protrusion ([0021] Fig. 2A see: TCO electrode overlies a protruding region of photonic absorber 17 in the domes); 
wherein said dome or dome-like protrusions are positioned on a planar active region and are arranged in a repetitive array ([0021] Fig. 2A see: domes arranged in an array of unit cells 10 and positioned on a planar portion of photonic absorber 17 having a thickness t); 
a counter electrode behind said planar active region and opposing the incoming impinging light ([0021] Fig. 2A see: metal layer 16 serving as a counter electrode); 
wherein said protrusion active region and said planar active region constituting the device active region and positioned between said dome or dome-like electrode and said counter electrode ([0021] Fig. 2A see: the domes and planar portion are both part of photonic absorber 17 and positioned between the TCO and metal layer 16);  
wherein said protrusion active region and planar active region comprises at least one absorber material and at least one junction forming material at an electrode interface or in the bulk of said device active region ([0020]-[0021] Fig. 2A see: photonic absorber 17 comprises an absorber material such as i a-Si forming junctions with p+ doped layer 18 and n+ doped layer 20); 
wherein said device active region has at least one selective contact or Ohmic contact forming material at an electrode interface to enable carrier collection ([0021] Fig. 2A see: spacer 24 functioning as a electron blocking/hole transport layer and spacer 22 functioning as a hole blocking/electron transport layer). 
The claim 4 recitation “said centered nanoelement, said dome or dome-like protrusion, and said planar region control positioning of the incoming light and therefore positioning of photogeneration concentration and carrier collection regions in said device” is directed to an intended use of the claimed device. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Fonash’663 discloses the device including said dome or dome-like protrusion and said planar active region with the centered nanoelement forms undulations for light trapping and light collection enhancement ([0007]-[0008], [0021]) and thus function to control the positioning of incoming light and therefore the positioning of photogeneration concentration and carrier collection regions in said device.

Regarding claim 6  Fonash’663 discloses the device of Claim 4 wherein said nanoelement extends through the planar active region into the dome or dome-like active region (Figs. 4 and 6 see: nanoelements extending through the thickness of the planar portion of the absorber into the dome portions).  

Regarding claim 7 Fonash’663 discloses the device of Claim 4 wherein said nanoelements are cone-like ([0021] Fig. 2A see: nano-elements 12 having cone-like shapes).  

Regarding claim 9 Fonash’663 discloses the device of Claim 4 wherein said nanoelements have a composition including at least one of a conductor or a semiconductor ([0021], [0024] Fig. 2A see: nano-elements 12 formed from the metal or TCO of the counter electrode).  

Regarding claim 11 Fonash’663 discloses the device of Claim 4 wherein said nanoelement is positioned and dimensioned to be part of said counter electrode ([0021], Fig. 2A see: nano-elements 12 formed as part of the metal 16 counter electrode).

Regarding claim 13 Fonash’663 discloses the device of Claim 4 wherein the nanoelement has a composition and is positioned and dimensioned to reduce plasmonic loss in said counter electrode ([0021], [0023] Fig. 2A see: nano-elements 12 are part of the rear counter electrode and are structured by material selection to function as a plasmonic structure).  

Regarding claim 14 Fonash’663 discloses the devices of Claim 4 wherein said dome or dome-like protrusions are arranged in a periodic hexagonal array ([0001], see Fig. 2(b) of US provisional app 61/383,289 showing each unit cell in the array is hexagonal) of spacing L equal to or greater than D ([0013]-[0014], Figs. 2A and 5-6, see: spacing L between unit cells 10 is greater than (or equal to when L=Ltouch) diameter D (2R*+d) of the domes ).

Regarding claim 21 Fonash’663 discloses the structure of Claim 4 where the nanoelement and the photogeneration concentrations are positioned so reduce at least the average collection length of one carrier ([0021], [0023] Fig. 2A see: nano-elements 12 are spaced such that photocarriers generated in absorber 17 are within a collection length of a respective electrode).  

Regarding claim 22 Fonash’663 discloses the structure of claim 4 having said nanoelement function as the counter electrode or as a part thereof thereby enhancing photocarrier separation and collection ([0021], [0023] Fig. 2A see: nano-elements 12 are part of the rear counter electrode for efficient photocarrier collection).  

Regarding claim 25 Fonash’663 discloses the devices of Claim 1 wherein said dome or dome-like protrusions are arranged in a periodic hexagonal array ([0001], see Fig. 2(b) of US provisional app 61/383,289 showing each unit cell in the array is hexagonal) of spacing L equal to or greater than D ([0013]-[0014], Figs. 2A and 5-6, see: spacing L between unit cells 10 is greater than (or equal to when L=Ltouch) diameter D (2R*+d) of the domes ). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fonash’663 (US 2013/0192663) as applied to claims 1-4, 6-7, 9, 11, 13-14, 21-22, and 25 above, and further in view of Fonash’210 (US 2013/0092210).

Regarding claim 8 Fonash’663 discloses the device of Claim 4 wherein said nanoelements have con-like shapes ([0021] Fig. 2A see: nano-elements 12 having cone-like shapes) but does not clearly and explicitly disclose where said nano-elements have rounded top cone-like shapes. However, Fonash’663 does teach the nanoelements can have a variety of shapes ([0021]).
Fonash’210 teaches a solar cell device where the nanoelements can have a variety of shapes where modeling shows that nano-columns and nano-cones--and presumably anything in between including columns with rounded tops--will function equally well (Fonash’210, [0045]).
Fonash’210 and Fonash’663 are combinable as they are both concerned with the field of photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Fonash’663 in view of Fonash’210 such that the cone-like nanoelements of the photovoltaic device of Fonash’663 are formed with rounded tops as such a modification would have amounted to a mere change in shape of the nanoelements where Fonash’210 teaches nanoelements can have a variety of shapes where modeling shows that nano-columns and nano-cones--and presumably anything in between including columns with rounded tops--will function equally well (Fonash’210, [0045]) and one having ordinary skill in the art would have expected a cone-like nanoelement with a rounded top to function at least equally as well as a nanoelement for optimizing intra- and inter-dome geometrical scattering, plasmonic scattering, and effective absorption length effects within the device of Fonash’663.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fonash’663 (US 2013/0192663) as applied to claims 1-4, 6-7, 9, 11, 13-14, 21-22, and 25 above, and further in view of Yang et al (US 2011/0277827).

Regarding claim 10 Fonash’663 discloses the device of Claim 4 but does not explicitly disclose wherein said nanoelements have a composition including an insulator.
Yang teaches a method of forming a periodic array of nanostructured elements for use as the back electrode and support of a solar cell having nanoelements, where the periodic array of nanoelements comprises a polymer (insulator) layer imprinted with the periodic pattern and a metal electrode layer deposited on the polymer layer (Yang, [0084], [0097], Figs. 15 and 18 see: forming pyramid pattern into polymeric material (nanostructure 250 on substrate 212) with a conducting material 264 to form solar cell 200). Yang teaches using a polymer nanoelement imprinted into the substrate allows the solar cells to be manufactured using roll-to-roll manufacturing processes which reduces solar cell fabrication costs (Yang, [0049], [0106)).
Yang and Fonash’663 are combinable as they are both concerned with the field of photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Fonash’663 in view of Yang such that the nanoelements of the photovoltaic device of Fonash’663 are formed from metal coated polymer (insulator) nanoelements as taught by Yang (Yang, [0084], [0097], Figs. 15 and 18 see: forming pyramid pattern into polymeric material (nanostructure 250 on substrate 212)with a conducting material 264 to form solar cell 200) because Yang teaches using a polymer nano-element imprinted into the substrate allows the solar cells to be manufactured using roll-to-roll manufacturing processes which reduces solar cell fabrication costs (Yang, [0049], [0106]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fonash’663 (US 2013/0192663) as applied to claims 1-4, 6-7, 9, 11, 13-14, 21-22, and 25 above.

Regarding claims 23 and 24 Fonash’663 discloses the devices of claims 1 and 4 as set forth above, but does not explicitly disclose using two devices from Claim 1 or claim 4 to obtain an overall, enhanced absorptance performance by spatially averaging the two selected absorptances.
However, Fonash’663 teaches the devices can be formed as multijunction devices to match different absorber materials to different portions of the solar spectrum to achieve an overall enhanced conversion efficiency (Fonash’663, [0003], [0026], [0034]), as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to use two devices either of claims 1 and 4  to obtain an overall, enhanced absorptance performance by spatially averaging the two selected absorptances by forming said cells with multiple junctions tailored to different portions of the solar spectrum to achieve an overall enhanced conversion efficiency (Fonash’663, [0003], [0026], [0034]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fonash’663 (US 2013/0192663) as applied to claims 1-4, 6-7, 9, 11, 13-14, 21-22, and 25 above, and further in view of Shieh et al (US 8,216,872).

Regarding claim 26 Fonash’663 discloses the device of Claim 4 but does not explicitly disclose wherein said nanoelement only is in the dome or dome-like active region.
Shieh teaches a photovoltaic device having an array of dome or dome-like protrusions (Shieh, C5/L31-44, C4/L28-31, 37-41, Fig. 4 see: array of domes or dome like protrusions formed in layers 16b, 18b, 14b) disposed on a planar active region (Shieh, C5/L31-44, C4/L44-50, Fig. 4 see: first absorption layer 13b), where the plurality of nanoelements forming the dome or dome-like active regions are only disposed in the dome or dome-like active regions (Shieh, C5/L31-44, C4/L28-31, 37-41, Fig. 4 see: nanoelements formed from nanoparticles 151b coated with TCO layer 14b are disposed in the dome like second absorption layer 18b). Shieh teaches the small-size metal nano-particles (nanoelements) embedded between the absorption layers in such a configuration increase carrier production through impact ionization owing to quantum confinement effect, where mini-bands formed by quantum enhances transference of carrier and forms a structure of multiple energy levels, like multi junction of tandem solar cell, for improving absorption to full spectrum and improving collection of carriers (Shieh, C5/L45-52).
Shieh and Fonash’663 are combinable as they are both concerned with the field of photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of Fonash’663 in view of Shieh such that the nanoelements of the photovoltaic device of Fonash’663 are formed only is in the dome or dome-like active region as taught by Shieh (Shieh, C5/L31-44, C4/L28-31, 37-41, Fig. 4 see: nanoelements formed from nanoparticles 151b coated with TCO layer 14b are disposed in the dome like second absorption layer 18b) as Shieh teaches the small-size metal nano-particles (nanoelements) embedded between the absorption layers in such a configuration increase carrier production through impact ionization owing to quantum confinement effect, where mini-bands formed by quantum enhances transference of carrier and forms a structure of multiple energy levels, like multi junction of tandem solar cell, for improving absorption to full spectrum and improving collection of carriers (Shieh, C5/L45-52).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726